DISMISS and Opinion Filed November 19, 2019




                                              In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                        No. 05-19-00996-CV

                      MARK NUSBAUM, CHRIS CLARK, AND
                      LEAD EQUITY GROUP, LLC, Appellants
                                    V.
                 WELLINGTON REALTY, LLC, WRC ADVISORS, LLC,
                        AND DAVID SHAFFER, Appellees

                               On Appeal from the 95th District Court
                                       Dallas County, Texas
                                Trial Court Cause No. DC-18-18742

                                MEMORANDUM OPINION
               Before Chief Justice Burns, Justice Whitehill, and Justice Schenck
                                  Opinion by Justice Schenck
       Before the Court is appellants’ motion to dismiss the appeal pursuant to Texas Rule of

Appellate Procedure 42.1(a)(1). TEX. R. APP. P. 42.1(a)(1). We grant appellants’ motion and

dismiss this appeal. See id.




                                                    /David J. Schenck/
                                                    DAVID J. SCHENCK
                                                    JUSTICE

190996F.P05
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

MARK NUSBAUM, CHRIS CLARK, AND                      On Appeal from the 95th District Court,
LEAD EQUITY GROUP, LLC, Appellants                  Dallas County, Texas
                                                    Trial Court Cause No. DC-18-18742.
No. 05-19-00996-CV        V.                        Opinion delivered by Justice Schenck. Chief
                                                    Justice Burns and Justice Whitehill
WELLINGTON REALTY, LLC, WRC                         participating.
ADVISORS, LLC, AND DAVID
SHAFFER, Appellees

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

        Subject to any agreement between the parties, it is ORDERED that appellees
WELLINGTON REALTY, LLC, WRC ADVISORS, LLC, AND DAVID SHAFFER recover
their costs of this appeal from appellants MARK NUSBAUM, CHRIS CLARK, AND LEAD
EQUITY GROUP, LLC.


Judgment entered this 19th day of November, 2019.




                                             –2–